Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11-13, 15-17, 19-20 recites the limitation "A method" or “A welding support block” or “An apparatus” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

It is suggested to amend the dependent claims to “The” rather than “A” or “An”. 

Claim 1 recites the limitation "the metal material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the metal material is considered to be the block of metal.

Claim 1 recites “a block of metal” in line 3. It is not clear if the block of metal is the metal material. It is also unclear if the block of metal is made from steel. 

Claim 10 recites “a plurality of welding support blocks” but depends on claim 10 which already recites a support block. 

Claim 10 recites “one or more support blocks” but depends on claim 10 which already recites a support block. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are rejected under 35 U.S.C. 101 because it is not clear if applicant is claiming a method or an apparatus.

Claim Interpretation
Claim 1 does not recite any structure making the support block being specific to welding. The welding support block comprises a block of metal and a ceramic layer. Brake pads for vehicles also consist of a metal block and a ceramic layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al (US 5,395,142).

Horn discloses regarding claim 1, a backing sleeve 10 or welding support block comprising steel material and a ceramic layer 15 having a thickness of 0.5mm. (See Column 2, Lines 15-30). The metal material is immediately beneath the ceramic layer and is made of steel. (See Figs 3-5 and Column 3, Line 46 – Column 4, Line 35) Regarding claim 2, the metal block is made from steel. (See Column 4, Lines 29-31) Regarding claim 3, as the ceramic layer is 0.5mm thick the metal layer of the backing sleeve or block must be greater than 10 mm thick. Regarding claim 5, the ceramic is an aluminum oxide. (See Column 4, Lines 33-37) Regarding claim 6, Figs 3-5 show the ceramic material being bonded to the metal material immediately beneath a bonding layer. Regarding claims 7-8, the backing sleeve, or support block, has a supporting surface being a curved, convex surface (cylindrical) with a constant radius for fitting against the interior surface of a pipe. (See Fig 5 and Column 2, Lines 35-45, Column 4, Lines 12-20) Regarding claims 10 and 13, Figs 3-6 show two pipes being arranged end to end to define a circumferential weld line, welding along the joint with weld 21 with the weld joint being supported by backing sleeve 10, or welding support block as discussed above in Claim 1. The pipeline for carrying sour services and an underwater pipeline should not be given patentable weight as the method does not contain any steps specific to these specific pipes. The structure does not affect the method in a manipulative sense and should not be given patentable weight. Two pipes are welded together in Horn and technically form a pipeline. Regarding claim 11, Figs 3-6 show the backing sleeve supporting the weld joint from inside the pipe. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 5,395,142) in view of Gwin et al (US 4,556,162).

The teachings of Horn have been discussed above. Horn fails to disclose, regarding claim 4, the steel is a low grade carbon steel. It would have been obvious to use a low grade carbon steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Horn discloses regarding claim 18, a backing sleeve 10 or welding support block comprising steel material and a ceramic layer 15 having a thickness of 0.5mm. (See Column 2, Lines 15-30). The metal material is immediately beneath the ceramic layer and is made of steel. (See Figs 3-5 and Column 3, Line 46 – Column 4, Line 35) The metal 

Gwin discloses regarding claims 9, 15-18, 20, a plurality of welding support blocks, with each block only extending partially around the pipe, less than 60 degrees, as shown in Fig. 5. It would have been obvious to adapt Horn in view of Gwin to provide the plurality of welding support blocks for accommodating pipes of different dimensions and for expanding and retracting the support blocks in order to provide a better fit between the backup surface and the pipe to be welded. (See Column 7, Column 3, Lines 29-57)

Regarding claim 18, it would have been obvious to use a low grade carbon steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Horn discloses regarding claim 19, the ceramic is an aluminum oxide. (See Column 4, Lines 33-37)

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 5,395,142) in view of Barker (US 5,361,972).

The teachings of Horn have been discussed above. The weld disclosed in Horn must be produced by one of a gas metal arc welding (GMAW) process, a gas tungsten arc welding (GTAW) process and a plasma arc welding process but Horn fails to specifically disclose the welding process used. Barker discloses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


12/29/2021